                                                        DOCl:i\lEi\T
       UNITED STATES DISTRICT
       SOUTHERN DISTRICT OF NEW                  rnfk
                                             coTTl:'--' ECTRONICALL v FILED
                                                              #:                \
                                                  i DATE
                                                   ,I
                                                               FILED=   m1ti, 1q
                                                                        •       1
                                                                                             RDER OF REFERENCE
                                                                                              A MAGISTRATE JUDGE
       Plaintiff,      Orellana, et al.
                                                                                                17 Civ. 5192 (NRB)(      )
                -v-


       Defendant.      Macy's Retail Holdings, Inc., et al.


                                                                        X



              The above entitled action is referred to the designated Magistrate Judge for the following
       purpose(s):



       •
                General Pretrial (includes scheduling,
                discovery, non-dispositive pretrial
                motions, and settlement)                                    •       Consent under 28 U.S.C. §636(c) for all
                                                                                    purposes (including trial)

                                                                                    Consent under 28 U.S. C. §636(c) for limited

       •        Specific Non-Dispositive
                Motion/Dispute:*
                                                                            •       purpose (e.g., dispositive motion,
                                                                                    preliminary injunction)
                                                                                    Purpose: - - - - - - - -


                                                                            •       Habeas Corpus


                If referral is for discovery disputes when
                the District Judge is unavailable, the time
                                                                            •       Social Security

                                                                                    Dispositive Motion (i.e., motion requiring


       ~
                period of the referral: _ _ _ _ _ __

                Settlement*                                                 •       a Report and Recommendation)
                                                                                    Particular Motion:- - - - - - -



       •        Inquest After Default/Damages Hearing                               All such motions: - - - - -




*Do not check if already referred for general pretrial.

Dated 1/16/2019




                                                                            United States District Judge
